Order affirmed, with costs, in the following memorandum: The appeal presents no dispute as to the rule of law under which *946a condemnee is denied recovery for enhancement in value attributable to the appropriation itself (see, e.g., United States v. Miller, 317 U. S. 369); but both courts below, in determining the purely factual issues presented, were warranted in finding no basis in the evidence for application of the rule.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan and Gibson. Judges Breitel and Jasen dissent and vote to reverse and grant a new trial on the dissenting opinion at the Appellate Division.